Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 1 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
EASEQK\ District of Low 1g 1h

______ Division 9 () _ 00 8 7 3
cxen _SECT.DMAG.4

 

SovEepd Gimuoms Se (to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)

)

)

)

Jury Trial: (check one) [VJ Yes [No

)
Pras WoOF Settee wou | Rust mr nwa Emal 7

)

)

)

)

)

)

drenstr Sncksons Paws oF Joftesul
Past. donnie le DA Setreesont

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

 

 

 

 

needed.
Name JouEoe\ Samanngnsr § \e. .
Street Address SS5 Gast MAR CT
a City and County NERY Tow ak a
y Okt State and Zip Code _ LA. TOOSG
___. CtRmDep. Telephone Number Sou TS66231 _
___ Doc. No. E-mail Address Jes - MARMEATT . NEN _—_

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page I of 5
Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 2 of 7

Defendant(s)

Parish of Jefferson/Risk Management Department
Cornel Jackson Employee Parish of Jefferson

Paul Connick Jr District Attorney Parish of Jefferson
Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 3 of 7

" Pro Se 1 Rev. 12/16) Complaint for a Civil Case
Defendant No. 1
Name Pros oF Setter cout

 

 

 

 

 

Job or Title (if known) Rasic MANAG EME. ST DED ARAMEALT

Street Address (221 EimwoedD Pagy BUO. C Soe tooz)
City and County \aop\ipst

State and Zip Code LeutsiantkK  TOInD

Telephone Number

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

Name Coane. Saev.dont

Job or Title (if known) Seiteeson, Part) EMD SMEER.

Street Address \22\ ELewwods PARK BIO. CSu Ne. Wor.)
City and County Warp iosd

State and Zip Code Leorsian& TOV _

Telephone Number
E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

 

 

 

Name Pas D. Comrie SQ.

Job or Title (if known) \ebtToe Sons Paarwtt Ow AiTea. ry
Street Address \221 ELMioD Prox BUND CSoctz 1007)
City and County WAG AR

State and Zip Code Wenrereere WOV},S 7

Telephone Number

E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if krown)

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 4 of 7

Pro Se I (Rev. 12/16) Complaint for a Civil Case _

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[A7Federal question J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

28 OS tave $ 203,
IB US bCoo— Ch WI

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiffs)

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , 1S incorporated
under the laws of the State of (name) 5
and has its principal place of business in the State of (name)

 

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , 1S a citizen of
the State of (name) . Oris a citizen of

(foreign nation)

 

Page 3 of 5
HI.

Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 5 of 7

 

 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case =
b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

NYT aoe

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

NOTT oC EDs

Page 4 of 5
Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 6 of 7

STATEMENT OF CLAIM

Parish of Jefferson Risk Management Department is Insurance Agency;
responsible for investigation of all incidents/accidents associated with Parish of
Jefferson. On Nov. 8, 2013; Parish of Jefferson Risk Management Department
failed to investigate incident/accident Dated Nov. 08, 2013. District Court 24%
Judicial for the Parish of Jefferson, on Nov. 29, 2017 Exhibit (A) reviewed
complaint; District Attorney Paul Connick Jr. is a part of Parish Judicial Body.
Risk Management Department for Parish of Jefferson third party contract
practice, allowed Connick and Connick Law Firm to represent Parish of
Jefferson. State Constitution Article V: Judicial Branch Exhibit (B) Paragraph
(26) District Attorney (C) Prohibition: No district attorney or assistant district
attorney shall appear, plead, or in any way defend or assist in defending any
criminal prosecution or charge. Paul Connick Jr is Parish of Jefferson District
Attorney, since 1997 Exhibit (C) Parish of Jefferson Internet Profile Dated
5/14/2019. Paul Connick Jr. is also a member of Connick and Connick Law Firm;
Exhibit (D) Louisiana Business Filing list William Connick Member Manager and
Paul D. Connick Jr. Member; filing shows 50/50 entity. Business Letter Dated
Sept. 8, 2016 Exhibit (E) list Paul D. Connick Jr of Counsel for Law Firm;

business response sent by Michael S. Futrell Connick and Connick Law Firm
Case 2:20-cv-00873-WBV-KWR Document 1 Filed 03/12/20 Page 7 of 7

Representative. Cornel Jackson Parish of Jefferson Employee; misrepresented
facts of event that caused incident during trial on Nov. 29, 2017 Exhibit (A).
Failed investigation of incident by Jefferson Parish Risk Management

Department allowed this misrepresentation of incident which Parish employee

gave.
